Citation Nr: 0936809	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-35 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to increases in the "staged" ratings (of 50 
percent prior to December 8, 2008, and 70 percent from that 
date) assigned for the Veteran's post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1970 to December 1979.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2003 rating decision of the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, granted service connection for PTSD, rated 30 percent, 
effective May 22, 2002.  An October 2004 rating decision 
increased the rating to 50 percent, also effective May 22, 
2002.  In July 2008, the case was remanded for additional 
development.  An April 2009 rating decision increased the 
rating for PTSD to 70 percent, effective December 8, 2008 
(the date of a VA examination).  The Veteran has expressed 
dissatisfaction with the increased "staged" rating, and 
both "stages" of the rating remain on appeal.  AB v. Brown, 
6 Vet. App. 35 (1993).  The issue has been re-characterized 
to reflect that staged ratings are assigned.


FINDINGS OF FACT

1. Throughout prior to December 8, 2008, the Veteran's PTSD 
was manifested by symptoms no greater than productive of 
occupational and social impairment with reduced reliability 
and productivity; symptoms productive of occupational and 
social impairment with deficiencies in most areas are not 
shown.  

2. From December 8, 2008, the Veteran's PTSD has been 
manifested by symptoms no greater than productive of 
occupational and social impairment with deficiencies in most 
areas; symptoms of PTSD productive of total occupational and 
social impairment are not shown.


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD prior to December 
8, 2008, and a 100 percent schedular rating from that date 
are not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.400(o), 4.130, 
Diagnostic Code (Code) 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and her representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
and assigned a disability rating and an effective date for 
the award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman, 
supra; aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  An August 2005 statement of the case (SOC) provided 
notice on the "downstream" issue of entitlement to an 
increased initial rating, and a June 2009 supplemental SOC 
readjudicated the matter after the appellant responded and 
further development was completed.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  It is 
not alleged that notice in this matter was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in March 2003 and 
December 2008.  The Board notes that in the Veteran's October 
2005 VA Form 9, substantive appeal, she indicated that a 
letter from K.C., MSW, should be associated with the claims 
file.  Although the record contains voluminous VA outpatient 
treatment records, including treatment records authored by 
K.C., MSW, a close review of the record did not find a letter 
from K.C., MSW, associated with the claims file.  In the 
Board's July 2008 remand, it instructed the RO to arrange for 
an exhaustive search to locate this letter and associate it 
with the claims file.  In September 2008, the Portland, 
Oregon VA Medical Center stated that they had searched the 
Veteran's records from January 2005 and were unable to locate 
a specific letter by K.C., MSW.  In November 2008, the 
Veteran requested an additional 60 days to submit information 
to substantiate her claim for an increased rating, as she had 
requested that K.C., MSW, write a new letter on her behalf.  
In December 2008, the Veteran was advised that the RO had 
been unable to locate the letter from K.C., MSW, as 
referenced in her October 2005 substantive appeal; it was 
requested that she contact K.C., MSW, to see if she would 
submit another letter for the record.  The Veteran did not 
respond to the RO's December 2008 letter nor did she submit a 
letter from K.C., MSW, as she had indicated she would in 
November 2008.  While VA has a statutory duty to assist the 
Veteran in developing evidence pertinent to a claim, the 
Veteran also has a duty to assist and cooperate with the VA 
in developing evidence; the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Hence, VA's duty to assist is met and the Board will address 
the merits of the claim.

B.	Factual Background

The Veteran's claim to reopen a claim of service connection 
for PTSD was received on May 22, 2002.  

August 1996 to October 2002 VA outpatient treatment records 
show that the Veteran had a past psychiatric history 
including diagnoses of PTSD, bipolar disorder, and 
generalized anxiety disorder.  

May 2001 to April 2002 private treatment records from Linn 
County Mental Health show treatment for PTSD, bipolar 
disorder, and anxiety disorder.  On August 2001 yearly mental 
health assessment, the Veteran was cooperative but irritable; 
neat, clean, and appropriately dressed; with primarily 
appropriate affect and normal speech.  She was alert and 
oriented to time, place, person, and purpose; her insight was 
good/fair.  During medical management sessions, it was noted 
that she occasionally had suicidal thoughts, but that she did 
not want to give up.  She did not have any auditory 
hallucinations.

On March 2003 VA examination, the Veteran complained that she 
had been feeling below average lately and not doing well.  
She was trying to work, but there had been some recent cut-
backs.  She denied any significant close relationships, 
either male or female, and stated that she felt generally 
distrustful of males, fearing rejection if a relationship 
started.  On mental status examination, she made good eye 
contact and was cooperative.  She had several episodes of 
tearfulness when recounting her past traumatic experiences 
and psychiatric history.  Her speech was normal and thought 
processes were linear; no psychotic features were present.  
On a PTSD symptom checklist, she endorsed 11 out of 14 
symptoms of "marked" or "extreme" severity.  Such symptoms 
included: feeling helpless when thinking about the in-service 
trauma, re-experiencing the trauma, avoiding thoughts of the 
trauma, and having detached feelings and numbness.  She also 
had difficulty sleeping and was easily startled by noises.  
Her judgment appeared to be intact and her intellectual 
insight was present.  Chronic, moderate PTSD was diagnosed; 
her GAF score was 55.

January 2003 to June 2009 VA outpatient treatment records 
show that the Veteran regularly attends individual group 
therapy sessions for PTSD.  She consistently denies any 
suicidal/homicidal ideations or auditory/visual 
hallucinations, and is frequently described as having normal 
speech; a good mood; and a linear, logical, and goal-oriented 
thought process; with appropriate thought content and no 
delusional thoughts.  Both her judgement and insight have 
been described as fair.  Early treatment records reflect that 
the Veteran was employed but experienced difficulties in her 
job due to her mental illnesses.  Eventually, she stopped 
working and became the primary caretaker for her mother until 
her mother's death.  Later treatment records reflect 
increased symptoms of depression, anxiety, having fears of 
becoming incapacitated (like her mother), and difficulties in 
communicating with her family, whom she described as negative 
and critical.  She did report having some support in her 
neighbors/landlord.  

On December 8, 2008 VA examination, the Veteran complained of 
depression.  She reported last working in September 2006 and 
having a manic episode resulting in fatigue and insomnia in 
June 2006.  On mental status examination, she made good 
contact and was cooperative.  Her speech was sometimes 
halting, but otherwise of normal rhythm and volume.  A tremor 
in the Veteran's hand was noted, and she indicated that this 
increased with anxiety.  Her thought content showed a general 
sense of hopelessness as well as resignation as to her 
current state, and she also worried quite a bit about 
becoming incapacitated like her mother (who had Alzheimer's 
disease).  She reported feeling forgetful and easily 
distracted lately, and described her house as disorganized.  
She stated that she was generally withdrawn and did not leave 
the house except for grocery shopping, medical appointments, 
and the like.  Her landlord, whom she described as 
supportive, was her only social contact.  She also interacted 
with her father and sister, but described them as frequently 
intolerant of her and critical.  On a PTSD self-rating scale, 
she rated the following symptoms as moderate to extreme: 
intense helplessness when thinking about her in-service 
trauma; re-experiencing events in a distressing way; having 
to avoid thinking about events; becoming less interested in 
hobbies/social activities; feeling detached from others; 
feeling numb; feeling life would be shortened; difficulty 
sleeping; difficulty concentrating; feeling nervous or on 
guard; and easily startled.  Her judgement appeared to be 
basically intact and she showed good intellectual insight 
about her chronic symptomatology.  Chronic, moderately severe 
PTSD was diagnosed.  Her GAF score was 50.  In the examiner's 
opinion, the Veteran had moderate flattened affect with some 
impairment of immediate memory.  She had marked disturbances 
of motivation and mood, and moderately severe difficulties 
establishing effective social relationships.

On March 2009 VA medical psychology consultation, the Veteran 
reported living alone and having few friends.  She indicated 
her satisfaction with her social life as average and noted 
that she was involved with organizations/clubs and church.  
She was not currently employed.  On mental status 
examination, her affect was restricted and she described her 
mood as "depressed."  Her speech was logical and goal-
oriented, but slow and she sometimes appeared confused.  She 
denied any suicidal/homicidal ideation.  

C.	Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Under 38 C.F.R. § 4.130, Code 9411, a 50 percent rating is 
warranted for PTSD when the evidence shows occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when the evidence shows 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is warranted when the evidence shows 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  A score of 41 to 50 is assigned 
where there are "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) (4th 
ed. 1994).  A score of 51 to 60 is appropriate where there 
are "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  A GAF score of 61 to 70 indicates the examinee has some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  Id. at 46.  

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The effective date of an increase 
in a disability rating shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
occurred.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

Prior to December 8, 2008

A 50 percent rating has been assigned for this period of time 
based on occupational and social impairment with reduced 
reliability and productivity.  VA outpatient treatment 
records and the report of the March 2003 VA examinations 
reflect that the Veteran's PTSD was characterized by 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  This was manifested by symptoms of 
depression, anxiety, sleeplessness, hyper-startled responses, 
numbness, detached feelings, feelings of helplessness, re-
experiencing the trauma, and avoiding thoughts of the trauma.  
She also reported during her March 2003 VA examination that 
she did not have any significant close relationships and was 
generally distrustful of males; this represents some 
difficulty in establishing and maintaining effective social 
relationships.  The remaining symptoms associated with a 50 
percent rating for PTSD are not shown.  Significantly, VA 
treatment records consistently note that the Veteran had a 
linear, logical and goal-oriented thought process with normal 
speech, mood, and affect.  On March 2003 VA examination, her 
judgment was noted to be intact and her intellectual insight 
was present.  She did not show impaired abstract thinking, or 
impaired short- and long-term memory.  It was also noted that 
the Veteran was trying to work, but there had been some 
recent cut-backs.  While this represents some difficulty in 
establishing and maintaining effective work relationships, 
that she was trying to work, but was stymied by cutbacks, 
shows that she did not have an inability to establish and 
maintain effective work relationships.  

As the criteria for a 50 percent schedular rating are not 
fully met (but approximated), it is clear that an even higher 
(70 percent) schedular rating for this period is not 
warranted.  Occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood is not shown.  VA 
treatment records and the March 2003 VA examination report 
give no indication of suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately, and effectively; spatial 
disorientation; neglect of personal appearance or hygiene; or 
an inability to establish and maintain effective 
relationships.  Moreover, on March 2003 VA examination, the 
Veteran was assigned a GAF score of 55.  Such a score 
signifies that the Veteran has moderate symptoms or moderate 
difficulty in social or occupational functioning.  Hence, the 
Veteran's overall disability picture prior to December 8, 
2008, most nearly approximated the criteria for the 50 
percent rating assigned for that period.  

From December 8, 2008

From December 8, 2008 (the date of the most recent VA 
examination), the Veteran's PTSD has been assigned a 
schedular 70 percent rating.  Consequently, what remains for 
consideration for this period is entitlement to a schedular 
100 percent rating.  [The Board notes that the assignment of 
a 70 percent schedular rating coupled with a denial of a 100 
percent schedular rating raise an inferred claim for a total 
disability rating based on individual unemployability (TDIU).  
See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the RO 
specifically addressed and denied such claim in a June 2009 
rating decision.  The record does not show that the Veteran 
filed a notice of disagreement with that determination  
Consequently, the matter of entitlement to TDIU is not before 
the Board.]  The report of the December 2008 VA examination 
and VA treatment records subsequent to the VA examination 
show that the Veteran's PTSD is characterized by depression 
productive of a moderate flattened affect with some 
impairment of immediate memory; marked disturbances of 
motivation and mood, and moderately severe difficulties in 
establishing effective social relationships are also shown.  
A GAF score of 50 was also assigned, signifying serious 
symptoms or a serious impairment in social and occupational 
functioning.  Total occupational and social impairment has 
not been shown.  Although the Veteran has ceased to work and 
reports having a difficult relationship with her family, she 
became her disabled mother's primary care-giver, maintains 
contact with her family, has a supportive relationship with 
her landlord, and is active in organizations/clubs and 
church; this does not represent an inability to establish and 
maintain relationships.  Furthermore, the record does not 
show that the Veteran has gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; nor is she in 
persistent danger of hurting herself or others (the December 
2008 VA examination and VA treatment records note that she 
denied suicidal/homicidal ideations).  The record also does 
not show that she is unable to perform activities of daily 
living (including maintenance of minimal personal hygiene) 
nor is she disoriented to time or place.  Consequently, the 
criteria for a schedular 100 percent rating are neither met 
nor approximated during this period of time, and such rating 
is not warranted.  

The Board has also considered whether referral for 
extraschedular consideration is indicated.  There is no 
objective evidence, or allegation, suggesting that the 
disability picture presented by the Veteran's PTSD is 
exceptional or that schedular criteria are inadequate (the 
symptoms and impairment shown are all encompassed by the 
schedular criteria for a 70 percent rating).  See 38 C.F.R. 
§ 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.  




ORDER

A rating in excess of 50 percent for PTSD prior to December 
8, 2008, and a 100 percent rating from that date are denied.   


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


